Case 1:21-cv-00117-GZS Document 8 Filed 06/14/21 Page 1 of 1              PageID #: 17




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 ORIYOMI ALOBA,                            )
                                           )
                       Plaintiff,          )
        v.                                 )      No. 1:21-cv-00117-GZS
                                           )
 UNITED STATES EXECUTIVE                   )
 OFFICE FOR THE DEPARTMENT                 )
 OF JUSTICE, et al.,                       )
                                           )
                       Defendants          )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


        No objections having been filed to the Magistrate Judge's Recommended Decision

 (ECF No. 7) filed May 18, 2021 the Recommended Decision is AFFIRMED.

        Accordingly, it is ORDERED that Plaintiff’s Complaint is DISMISSED

 WITHOUT PREJUDICE.

                                                  _/s/ George Z. Singal        __
                                                  United States District Judge

 Dated this 14th day of June, 2021
